Adams,
dissenting: The waiver under consideration reads as follows :
To the Connecticut Mutual Life Insurance Co.:
I hereby waive the privilege of making any change in the beneficiary of policy No. 537418 on my life, under the change of beneficiary provision thereof S/wrvng the continuance of the trusteeship of the United Slates Mortgage & Trust Company and Wm. B. Ward, trustees, under the trust dated June 10, 1925, for the benefit of Lawrence H. Reybine. [Emphasis supplied.]
The effect of the majority opinion is to read out of the waiver the provision that it shall be effective during the continuance of the trusteeship of the United States Mortgage & Trust Co. and Wm. B. Ward, trustees, and make it read:
I hereby waive the privilege of making any change in the beneficiary of policy No. 537418 on my life, under the change of beneficiary provision thereof during the continuance of the trust dated June 10, 1925, for the benefit of Lawrence H. Reybine.
So read, it is not the waiver executed by Alpheus Reybine. It is unambiguous and should be construed strictly according to the clear import of its language. Its terms cannot be extended by construction, the language being clear.
As I read this waiver, it was executed under the express condition that it was to be valid so long, and only so long, as the United States Mortgage & Trust Co. and Wm. B. Ward acted as trustees. Reybine reserved the right in the trust instrument to remove either or both of the trustees or any successor and name successors or additional trustees at his pleasure.
It is clear that had the waiver not been executed, the proceeds of the two policies in question would have constituted a part of the gross income of the estate. Chase National Bank v. United States, 278 U. S. 327. Had Reybine not executed the waiver, he would have been free to change the beneficiaries named in the policies at any time. Having executed a conditional waiver and that condition having arisen, it ceased to be effective and Reybine had the same power to change the beneficiaries in the policies which he had before its execution. I think that under the terms of the waiver it was revocable upon the condition therein stated and, the condition having arisen, it no longer had any legal effect.
*319The assignment of the policies here was not such as to take away from Reybine the right to change the beneficiaries in the policies as was the case in Guettel v. United States, 67 Ct. Cls. 613. There, there was an absolute and unconditional assignment of a policy for value received, by the terms of which the insured was divested of all rights and title to the policy and all beneficial interest therein vested in the assignee. After the assignment, the insured was without authority to change the beneficiary or exercise any control, whatever, over the policy during the existence of the assignment. We have no such situation here.
I am of the opinion that the proceeds of the policies numbered 537417 and 537418 should he included in the decedent’s gross estate, subject to such adjustments as may have arisen by reason of some of the premiums having been paid by the trust.
MoReis, Leech, and Turner agree with this dissent.